           Case 1:18-cv-03373-SAG Document 48 Filed 04/15/20 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                                *
KRATOS DEFENSE & ROCKET                         *
SUPPORT SERVICES, INC.,                         *
                                                *
                     Plaintiff,                 *
v.                                              *          Civil Case No. SAG-18-03373
                                                *
VOR TECHNOLOGY, et al.,                         *
                                                *
                     Defendants.                *
                                                *
*      *       *      *      *      *       *       *      *      *      *       *      *

                                  MEMORANDUM OPINION

       Plaintiff Kratos Defense & Rocket Support Services, Inc. (“Kratos”) filed an Amended

Complaint against VOR Technology (“VOR”), Anthony Lawrence (“Lawrence”), and Doe

Defendants 1-10 (“Doe Defendants) (collectively, “Defendants”), alleging claims relating to

certain contractual obligations. ECF 30. Kratos, on one hand, and VOR and Lawrence, on the

other hand, have filed cross-motions for partial summary judgment. ECF 41, 42. Both sides have

opposed the other parties’ dispositive motion, and Kratos also filed a reply. ECF 45, 46, 47. No

hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons that follow, Kratos’s

Motion for Partial Summary Judgment will be granted, and VOR’s and Lawrence’s Motion for

Partial Summary Judgment will be granted in part and denied in part.

I.     FACTUAL BACKGROUND

       The United States Air Force (“Air Force”) entered into a contract (“the Prime Contract”)

with VOR in 2017. ECF 41-2 No. 9. Under the Prime Contract, VOR would provide engineering

and technical personnel to perform work on Air Force aircraft components at Robins Air Force

Base in Georgia. Id. VOR entered into a subcontract (“the Subcontract”) with Kratos, under which

Kratos would provide engineering, technical, and other personnel support for the Prime Contract
         Case 1:18-cv-03373-SAG Document 48 Filed 04/15/20 Page 2 of 14



at Robins Air Force Base. See generally ECF 41-5. The Subcontract provided, inter alia, that

Kratos would submit periodic invoices to VOR for the services rendered, and VOR would make

payment on any invoice submitted within 45 days of receipt. Id. at page 7 (Article 11).

       In compliance with Article 11 of the subcontract, Kratos provided monthly invoices to

VOR. ECF 41-7 No. 5 (VOR admission). Each month, VOR incorporated the amount of Kratos’s

invoice into its own invoice, and sent the Air Force a single invoice for the work performed by

both companies. ECF 41-13 (Casto Dep.) at 43:19-44:7. VOR then assigned its invoices to “a

factoring company,” which made an immediate cash payment to VOR of the invoice amount, less

a percentage that the factoring company charged for the upfront payment. Id. at 28:20-29:15,

43:19-44-7. Although VOR received payments from the factoring company, VOR did not always

use the money to pay Kratos for its share of the invoiced work. Id. at 44:8-12 (responding “yes”

when asked if VOR would use payment for other purposes).

       VOR does not dispute the accuracy of the invoices Kratos submitted. ECF 41-6 (Lawrence

Dep.) at 47:2-20; 77:5-78:2 (stating “No” when asked if he has any factual basis to contest the

accuracy of invoices). While VOR initially paid Kratos’s invoices in a timely fashion, beginning

in or around January, 2018, VOR fell behind in its payments to Kratos. ECF 41-13 at 42:13-21.

VOR’s cash flow problems were severe, and VOR’s management began to disagree about which

expenses should be paid. Id. at 39:14-41:4 (“[W]e talked about who was going to get paid, what

bills were going to be paid”), 27:17-24, 137:5-138:3. VOR’s then-Chief Financial Officer and

General Counsel, Daniel Casto, believed VOR should pay Kratos, but Lawrence disagreed. Id. at

137:5-138:3. Casto left VOR on March 31, 2018. Id. at 22:21-25, 26:25-27:9. During Casto’s

tenure, he did not participate in any discussions suggesting that Kratos was failing to perform its

obligations under the Subcontract. Id. at 34:15-18.



                                                2
        Case 1:18-cv-03373-SAG Document 48 Filed 04/15/20 Page 3 of 14



       On April 2, 2018, Kratos emailed Lawrence to discuss the debt VOR owed, which

amounted to $658,584.39 at that time.        ECF 41-17 at 4. Lawrence promptly responded,

representing that VOR imminently expected to receive funding from a $2.5 million loan from the

State of Maryland. Id. at 3. Lawrence stated, “In the meantime, we will be making invoice

payments throughout the week to settle our account,” and “remaining payments and all future

payments will be paid on or before the due dates.” Id. He concluded, “I apologize for not having

all the funds to you today as promised but we will make sure to have the remaining balance to you

very soon. Thank you again for your patience.” Id.

       On April 26, 2018, Sharon Tarlton, the Director of Administration at VOR, emailed Kratos

to say that the loans were being finalized and, “Upon receipt, it is VOR’s intent to pay KRATOS

invoices due, at once.” ECF 41-18 at 3. However, by May 21, 2018, Kratos had not heard anything

further. Id. at 2. On or about that date, Jack Trumbull, the Vice President of Business Operations

and Finance for Kratos, spoke with Lawrence by phone. Id. Lawrence told Trumbull that he was

“working on making payment by the end of this week.” Id. On or about May 29, 2018, VOR made

a payment of $97,629.14. See ECF 47-5; ECF 41-19 at 4 (“Great news, we received the $97K

payment yesterday afternoon.”).

       On June 8, 2018, Lawrence emailed Trumbull to advise that VOR had sent another

payment, amounting to $146,161. ECF 41-19 at 2. Lawrence stated that the amount was “less than

what you were expecting but we are getting there. We will have the payment schedule to you

soon.” Id. Kratos received the payment of $146,161 on or about June 11, 2018. ECF 47-5.

       On July 23, 2018, Lawrence emailed Trumbull and stated, “VOR’s new CFO, David

Goldstein (cc’ed), will be developing a payment schedule within the next week. Once completed,

he will send over. Once the plan is developed, we will hold to it.” ECF 41-20 at 4.



                                                3
         Case 1:18-cv-03373-SAG Document 48 Filed 04/15/20 Page 4 of 14



       In August, 2018, Kratos Division President David Carter met with VOR’s Chief Financial

Officer, Wilbert Williams, to discuss an alleged workshare imbalance at Robins Air Force Base.

ECF 41-16 (Williams Dep.) at 18:21-19:8. Article 41 of the Subcontract provided, “The workshare

for Subcontractor under the contract will be a target of 49% of the resulting contract revenue. VOR

and Subcontractor will no less than annually review the actual work share versus target work share

and re-distribute labor position as needed.” ECF 41-5 at 25. Because Kratos’s work share, as of

the date of the meeting, exceeded 49%, Williams, for VOR, proposed “reducing Kratos’s

personnel, you know, for a period of, say, a year and, in that process of doing that, it would not

only bring the contract back into compliance, but also allow VOR to start to recoup a bigger

percentage of the revenue and then use a portion of that revenue to start paying down some of the

back payments as was stated.” ECF 41-16 at 59:17-60:14. However, Kratos and VOR did not

reach an agreement on how to address the workshare imbalance. Id. at 24:22-25:10.

       On August 17, 2018, Kratos sent VOR a “Notice of Material Breach.” ECF 41-21 at 3

(email from Marie Mendoza); ECF 41-22. The incorporated “Accounts Receivable Aging Report”

in the Notice reflected a then-balance of $920,668.42 owed to Kratos. ECF 41-22. In the

negotiations that followed, Goldstein, VOR’s CFO, agreed that VOR would “develop a plan for

repayment” and “[p]ay Kratos for July and all invoices going forward as soon as VOR is paid.”

ECF 41-21 at 3. On August 31, 2018, Kratos exercised its option to renew the Subcontract for

another six months. ECF 42-6.

       In August or September of 2018, Kratos representatives met twice with the Air Force about

Kratos’s payment issues with VOR. ECF 46-5 at 49:5-20; ECF 46-2 at 32:2-33:18. On September

7, 2018, Goldstein emailed the Air Force representative in charge of the Prime Contract, stating

that VOR “stands behind” the Prime Contract and was “in constant communication with KRATOS



                                                4
         Case 1:18-cv-03373-SAG Document 48 Filed 04/15/20 Page 5 of 14



related to the outstanding balance.” ECF 41-23 at 4. Goldstein also told the Air Force that VOR

“was planning on making a significant payment today (9/7/18) and will honor that payment next

week.” Id.

       On September 13, 2018, Carter sent Lawrence an email confirming a telephone call in

which Lawrence asserted “that VOR will pay 100% of the outstanding debt owed to Kratos.” ECF

41-24. Lawrence did not dispute the accuracy of that statement at his deposition. See ECF 41-6

at 75:14-76:10.

       At the end of September, 2018, Carter told VOR and the Air Force that Kratos would have

to furlough its employees at Robins Air Force Base, because of the lack of payment from VOR.

ECF 41-3 at 32:10-33:10. When VOR made a $100,000 payment, Carter agreed to keep the Kratos

employees on site for two more weeks. Id. at 110:8-21, 111:12-112:6, 115:3-17. Carter told

Goldstein that additional partial payments of at least $100,000 would “extend the non-furlough

period.” Id. at 112:7-13.

       On October 2, 2018, the Air Force sent a Performance Assurance Letter to VOR. ECF 41-

25 at 5-6. In response, Williams informed the Air Force that it had invited Kratos to have “initial

discussions on a proposed plan of action(s) for repayment of subcontractor services and support”

under the Prime Contract. Id. at 4-6. However, on or about October 5, 2018, VOR decided to

walk away from the Prime Contract. Id. at 2-3.

       Kratos filed the instant lawsuit on October 31, 2018. ECF 1. VOR has not made any

payments to Kratos since its $100,000 payment in September, 2018. See ECF 47-5. Based on

Kratos’s documented calculations, the total amount owed today is $1,461,749.92. Id.




                                                 5
         Case 1:18-cv-03373-SAG Document 48 Filed 04/15/20 Page 6 of 14



II.    LEGAL STANDARD FOR SUMMARY JUDGMENT

       Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is

appropriate only “if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” The moving party bears the burden of

showing that there is no genuine dispute of material facts. See Casey v. Geek Squad, 823 F. Supp.

2d 334, 348 (D. Md. 2011) (citing Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th

Cir. 1987)). If the moving party establishes that there is no evidence to support the non-moving

party’s case, the burden then shifts to the non-moving party to proffer specific facts to show a

genuine issue exists for trial. Id. The non-moving party must provide enough admissible evidence

to “carry the burden of proof in [its] claim at trial.” Id. at 349 (quoting Mitchell v. Data Gen.

Corp., 12 F.3d 1310, 1315-16 (4th Cir. 1993)). The mere existence of a scintilla of evidence in

support of the non-moving party’s position will be insufficient; there must be evidence on which

the jury could reasonably find in its favor. Id. at 348 (citing Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 251 (1986)).     Moreover, a genuine issue of material fact cannot rest on “mere

speculation, or building one inference upon another.” Id. at 349 (quoting Miskin v. Baxter

Healthcare Corp., 107 F. Supp. 2d 669, 671 (D. Md. 1999)).

       Additionally, summary judgment shall be warranted if the non-moving party fails to

provide evidence that establishes an essential element of the case. Id. at 352. The non-moving

party “must produce competent evidence on each element of [its] claim.” Id. at 348-49 (quoting

Miskin, 107 F. Supp. 2d at 671). If the non-moving party fails to do so, “there can be no genuine

issue as to any material fact,” because the failure to prove an essential element of the case

“necessarily renders all other facts immaterial.” Id. at 352 (quoting Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986); Coleman v. United States, 369 F. App’x 459, 461 (4th Cir. 2010)



                                                 6
         Case 1:18-cv-03373-SAG Document 48 Filed 04/15/20 Page 7 of 14



(unpublished)). In ruling on a motion for summary judgment, a court must view all of the facts,

including reasonable inferences to be drawn from them, “in the light most favorable to the party

opposing the motion.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88

(1986) (quoting United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)).

III.   ANALYSIS

       Kratos’s Amended Complaint includes six counts: Count I (Breach of Contract against

VOR and Lawrence); Count II (Unjust Enrichment against all Defendants); Count III (Negligent

Misrepresentation against VOR and Lawrence); Count IV (Constructive Fraud against VOR and

Lawrence); Count V (Nullification of Fraudulent Conveyances against all Defendants); and Count

VI (Account Stated against VOR). ECF 30. Kratos’s motion seeks summary judgment, against

VOR only, on Counts I and VI (breach of contract and account stated). ECF 41. VOR’s and

Lawrence’s motion seeks summary judgment on all counts, except Count I. ECF 42. In Kratos’s

opposition to VOR’s and Lawrence’s motion, Kratos expressly does not oppose summary

judgment on Counts II or III. ECF 45 at 2 n.1. Accordingly, VOR’s and Lawrence’s motion for

summary judgment on Counts II and III will be granted. The remaining merits of the parties’

respective motions are addressed below.

           A. Kratos’s Motion

       1. Count I (Breach of Contract)

       Kratos alleges that VOR materially breached the Subcontract by failing to make timely

payments. To establish a breach of contract, a plaintiff must prove three elements: 1) the existence

of a contractual obligation owed by the defendant; 2) that the plaintiff performed all of its material

contractual obligations; and 3) that the defendant materially breached the obligation it owed. See




                                                  7
         Case 1:18-cv-03373-SAG Document 48 Filed 04/15/20 Page 8 of 14



RRC Ne., LLC. v. BAA Md., Inc., 413 Md. 638, 655 (2010); see also Collins/Snoops Assocs., Inv.

V. CJF, LLC, 190 Md.App. 146, 161 (2010).

       Here, VOR contests the second element, alleging that Kratos did not perform all of its

material contractual obligations, because it breached Articles 41, 21, and 30 of the Subcontract.

See generally ECF 46. In assessing the merits of VOR’s defense, a brief review of each relevant

Article is warranted.

       Article 41 is the provision entitled “Subcontractor Workshare,” which requires, as noted

above, Kratos to maintain “a target of 49% of the resulting contract revenue.” ECF 41-5 at 25.

While the parties dispute, to a relatively minor degree, when the workshare imbalance was

corrected, the Subcontract’s language does not allocate responsibility for a workshare imbalance

to either party, and does not deem an existing imbalance to be a material breach of the agreement

by either side. Id. In fact, the Subcontract clearly contemplates that such imbalances may occur,

and will be periodically reviewed and possibly adjusted by the companies. See id. (“VOR and

Subcontractor will no less than annually review the actual work share versus target work share and

re-distribute labor positions as needed.”). Thus, the workshare imbalance does not constitute a

material breach of a contractual obligation owed by Kratos.

       Article 30 requires VOR and Kratos “to enter into a negotiation to resolve any dispute.

Both parties agree to negotiate in good faith to reach a mutually agreeable settlement within a

reasonable period of time.” ECF 41-5 at 21. Article 30 further provides, in relevant part, “Formal

proceedings for the resolution of the dispute may not be commenced until . . . thirty (30) calendar

days have passed since the initial request to negotiate the dispute was made. . .” Id. at 21-2. As

described above, Kratos submitted its Notice of Material Breach on August 17, 2018. After this

Notice, extensive discussions and negotiations ensued between the two sides. VOR vaguely



                                                8
         Case 1:18-cv-03373-SAG Document 48 Filed 04/15/20 Page 9 of 14



asserts that Kratos did not engage in good faith negotiations because “Although VOR tried

repeatedly to find common ground, Kratos did not.” See ECF 46-1 at 7. However, the record does

not support this assertion.

       For example, Goldstein emailed the Air Force in September, 2018, to say that Kratos and

VOR had been “in constant communication” about the outstanding balance. ECF 41-23 at 4. In

fact, Goldstein, Williams, and Lawrence (on behalf of VOR) had several telephone conversations

with Carter (on behalf of Kratos), regarding repayment options. See, e.g., ECF 41-21. Good faith

negotiation does not require the parties to reach a resolution. See E. Savings Bank, F.S.B. v. Nardo,

85 Md.App. 702, 712 (1991). Indeed, while the Subcontract mandates good faith negotiation, it

does not require any particular degree or manner of compromise. While VOR may not have been

satisfied with the outcome of those discussions, more than thirty (30) days elapsed before Kratos

filed its Complaint on October 31, 2018. The parties engaged in a good faith negotiation of

payment terms, evidenced by the example of Kratos’s agreement not to furlough its employees in

late September in exchange for VOR’s $100,000 payment, and its offer of a future agreement to

keep its employees on the job so long as meaningful payments were being made. The record, then,

does not suggest a genuine issue of material fact regarding any violation by Kratos of Article 30.

       VOR also argues that Kratos violated Article 21, which is entitled “Customer Interface and

Publicity.” ECF 41-5 at 16. That Article provides:

       Subcontractor shall not communicate with Customer personnel with respect to the
       Prime Contract and/or Agreement issues, pricing, specific tasking or
       Subcontractor’s performance under the work related to this Agreement, without the
       prior written consent of VOR . . . Any deviation from this provision by
       Subcontractor will be considered a material breach of this Agreement.

ECF 41-5 at Article 21(a).




                                                 9
         Case 1:18-cv-03373-SAG Document 48 Filed 04/15/20 Page 10 of 14



         Kratos’s employee, Michelle Furlough, acknowledged that she was present at two meetings

in August or September of 2018, in which Kratos discussed with the Air Force that VOR “wasn’t

paying its bills.” ECF 46-5 at 49:5-20. Carter also testified that he had communicated with the Air

Force, twice in September, 2018, regarding issues relating to the Subcontract. ECF 46-2 at 32:2-

33:18.

         Importantly, the “breach” by Kratos was necessitated by VOR’s initial breach, i.e., by

VOR’s failure to pay invoices within 45 days, as required by Article 10 of the subcontract. VOR

and Kratos agree that one party’s breach can excuse the other party from fulfilling contractual

obligations. ECF 46-1 at 10, ECF 41 at 20. However, VOR appears to contend that its breach was

not of the requisite “degree and specific nature” to justify excusing Kratos’s compliance with

contractual provisions. ECF 46-1 at 10–11 (citing Ady v. Jenkins, 133 Md. 36 (1918). The Court

disagrees. VOR not only failed to pay on multiple invoices supplied by Kratos, but also (1)

incorporated these amounts into invoices sent to the Air Force, and (2) collected immediate cash

payment from a factoring company. Furthermore, Kratos did not repudiate the subcontract

entirely, as was arguably warranted by VOR’s delinquency. Instead, Kratos’s breach was primarily

to warn the Air Force about potential consequences arising from VOR’s nonpayment on the

subcontract. Accordingly, VOR’s failure to comply with Article 11 constituted a material breach,

thus excusing Kratos from complying with Article 21(a).

         In any event, even if Kratos’s unilateral contact with the Air Force constituted a material

breach of the Subcontract, while it may have given VOR cause to terminate the Subcontract or to

make its own claim for damages, it would not erase VOR’s liability to Kratos for its own, pre-

existing breach of its obligations to make the payments it owed. See Fromm Sales Co. v. Troy

Sunshades Co., 222 Md. 229, 233 (1960) (“The failure to make payments under an agreement such



                                                 10
        Case 1:18-cv-03373-SAG Document 48 Filed 04/15/20 Page 11 of 14



as this indubitably constitutes a material breach in the absence of a showing of justification or

excuse. The burden of showing such justification or excuse is on the party who first breached the

agreement and thereafter seeks to defend his action.”) (internal citations omitted)); Barufaldi v.

Ocean City Chamber of Commerce, Inc., 196 Md.App. 1, 22 (2010) (“That [the plaintiff] also may

have subsequently breached the Agreement and caused damages is properly the subject of [the

defendant’s] counterclaim and does not affect his independent right to recover for a breach of the

compensation provisions for work already performed.”). VOR cites no cases, and the Court is not

aware of any cases, standing for the proposition that a subsequent material breach of an

agreement’s terms by the plaintiff can forgive a defendant’s earlier failure to pay the amount it

owes for work performed. Accordingly, VOR’s asserted “affirmative defenses” do not actually

constitute defenses to Kratos’s well-founded breach of contract claim.

       Finally, VOR contests the amount of damages claimed by Kratos, alleging that there is a

factual dispute regarding whether its payments of $97,000 and $100,000 were considered. ECF

46-1 at 14-15. The documentation in evidence, however, reflects both of those payments having

been properly credited to VOR’s account, before the total of $1,461,749.92 was calculated. See,

e.g., ECF 47-5 (table reflecting credits for the $97,629.14 and $100,000 payments, leaving the

open amount of $1,461,749.92). Indeed, Lawrence previously conceded that the amount owed on

the invoices was “roughly $1.4 million dollars.” See ECF 47-3 at 47:18–48:2. Accordingly, there

is no genuine issue of material fact about the amount due. Kratos is entitled to summary judgment

on its breach of contract claim in the amount of $1,461,749.92, plus pre-judgment and post-

judgment interest according to governing law.

       2.   Count VI (Account Stated)




                                                11
        Case 1:18-cv-03373-SAG Document 48 Filed 04/15/20 Page 12 of 14



       Although duplicative of the relief sought and granted for Count One, in the alternative,

summary judgment would have been appropriate in Kratos’s favor on Count VI in the amount of

$920,668.42. That figure, and the invoice detail supporting it, was reflected in the Notice of

Material Breach Kratos sent to VOR on August 17, 2018. ECF 41-22. In response, Goldstein, the

CFO of VOR, agreed to “develop a plan for repayment” and to “pay Kratos for July and all invoices

going forward as soon as VOR is paid.” ECF 41-21 at 2-3. Goldstein did not dispute the total

amount owed. Id.

       Under Maryland law, “an account stated is an agreement between the parties who have had

previous transactions of a monetary character that all the items of the account representing such

transactions, and the balance struck, are correct, together with a promise, express or implied, for

the payment of such a balance.’” Radio Parts Ct. v. Lowry, 125 B.R. 932, 943–44 (D. Md. 1991).

The elements of a claim for amount stated include:

       (i)     A previous transaction(s) between the parties giving rise to the indebtedness
               from one to the other; (ii) a rendition of an account to the party sought to be
               charged reciting the amount of the present existing debt owed by one party
               to the other; and (iii) a promise, express or implied, to pay this balance.

Wathen v. Pearce, 175 Md. App. 651, 661 (1939). VOR contends that none of its representatives

clearly assented to the amount owed. ECF 46-1 at 16–17. However, the third element, the express

or implied promise, can be proved by “a failure within a reasonable time to object to the correctness

of a stated sum.” Balt. Cnty. v. Archway Motors, Inc., 166 Md. App. 158, 166 (1977). Indeed,

VOR concedes that a party’s failure to object within a reasonable amount of time can qualify as

an assent. ECF 46-1 at 17. The undisputed record evidence shows that VOR not only failed to

object to the outstanding account balance of $920,668.42, but also told Kratos that it would try to

work out a payment plan for this amount. In fact, VOR has identified no instance in the record, in

which it objected to owing this amount, pursuant to the subcontract. Each of the elements of a

                                                 12
        Case 1:18-cv-03373-SAG Document 48 Filed 04/15/20 Page 13 of 14



claim for Account Stated is satisfied. Accordingly, Kratos is also entitled to summary judgment

in its favor on Count VI, but, given the Court’s decision on Count I, no additional relief is

warranted.

             B. VOR’s and Lawrence’s Motion for Partial Summary Judgment

       1. Counts IV and V (Constructive Fraud and Nullification of Fraudulent
          Conveyances)

       With respect to Counts IV and V, constructive fraud and nullification of fraudulent

conveyances, Kratos objects to this Court’s consideration of summary judgment at this stage of

the proceeding. ECF 45 at 5–7. Typically, summary judgment is not granted “where the parties

have not had an opportunity for reasonable discovery.” E.I. du Pont de Nemours and Co. v. Kolon

Indus. Inc., 637 F.3d 435, 448-49 (4th Cir. 2011). However, “the party opposing summary

judgment ‘cannot complain that summary judgment was granted without discovery unless that

party had made an attempt to oppose the motion on the grounds that more time was needed for

discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir. 2002)

(quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996)). To present

the issue, the nonmovant is typically required to file an affidavit pursuant to Federal Rule of Civil

Procedure 56(d), explaining why “for specified reasons, it cannot present facts essential to justify

its opposition,” without further discovery. See, e.g., Hamilton v. Mayor & City Council of

Baltimore, 807 F. Supp. 2d 331, 341 (D. Md. 2011).

      On November 22, 2019, which was supposed to be the discovery deadline, the parties

submitted a joint status report noting that fact discovery had been completed, but VOR had retained

an accounting firm to audit its finances, and the results had not yet been obtained. ECF 39 (“Fact

discovery is complete, however, expert discovery is not complete.”). As of the filing of its

opposition to VOR’s and Lawrence’s Motion for Partial Summary Judgment, Kratos had not

                                                 13
        Case 1:18-cv-03373-SAG Document 48 Filed 04/15/20 Page 14 of 14



received the audit results. See ECF 45 at 6. Accordingly, it submitted a Rule 56(d) affidavit

attesting that 1) the audit results had not yet been completed; and 2) the results of the audit would

be needed to determine “how the money VOR received on the Contract was distributed.” ECF 45-

1 ¶ 6. This Court concludes that Kratos has complied with the dictates of Rule 56(d), because it

has explained why it cannot adduce evidence to oppose summary judgment on the relevant counts

without further discovery. Further, VOR has not demonstrated that the evidence Kratos seeks to

recover would be immaterial, with respect to the outcome of this case. See Amirmokri v. Abraham,

437 F. Supp. 2d 414, 420 (D. Md. 2006). Accordingly, VOR’s motion for summary judgment as

to Counts IV and V will be denied, without prejudice to VOR’s right to refile its motion once the

audit results have been produced to Kratos.

       2.   Count VI

       Because, as described above, summary judgment is warranted in Kratos’s favor on the

account stated claim in Count VI, VOR’s corresponding motion seeking summary judgment in its

favor will be denied.

IV.   CONCLUSION

       For the reasons set forth above, Kratos’s Motion for Partial Summary Judgment, ECF 41,

will be GRANTED, and VOR’s Motion for Partial Summary Judgment, ECF 42, will be

GRANTED IN PART AND DENIED IN PART. A separate Order follows.



Dated: April 15, 2020                                                        /s/
                                                              Stephanie A. Gallagher
                                                              United States District Judge




                                                 14
